EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 18-20 directed to a process non-elected without traverse.  Accordingly, claims 18-20 are cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	IN THE CLAIMS:
	Cancel claims 18-20.

Reasons for Allowance
Claims 1-17 and 21 are allowed.  The prior art does not teach or suggest A gusset for a moveable tool cabinet having horizontal and vertical front plates, wherein at least one of the horizontal and vertical front plates includes a return flange extending therefrom, the gusset comprising: first and second substantially flat portions extending from a central portion that includes opposing external and internal corners, the first portion is adapted to be coupled to the horizontal front plate and the second portion is adapted to be coupled to the vertical front plate, and a cutout portion disposed on the internal corner, wherein the cutout portion is adapted to receive stresses caused by a force applied to the first portion relative to the second portion when the tool cabinet is moved, and wherein the cutout portion is adapted to be spaced from the return flange. 
With regards to claim 9, the prior art does not teach or suggest a gusset adapted to be coupled to a tool cabinet having a base with at least one wheel that adapted to allow the tool 
Regarding applicants’ claim 21, the prior art does not teach or suggest a tool cabinet, comprising: a base with wheels adapted to allow the tool cabinet to be movable, horizontal and vertical front plates coupled to the base, wherein at least one of the vertical and horizontal front plates includes a return flange; a corner defined by an intersection between the horizontal and vertical front plates, and a gusset adapted to reinforce the corner, wherein the gusset includes: a central portion having opposing external and internal corners; first and second portions each extending from the central portion, the first portion is coupled to the horizontal front plate and the second portion is coupled to the vertical front plate; and a cutout portion disposed on the internal corner that spaces the gusset from the return flange at the cutout portion and is adapted to receive stresses applied to the corner due to movement of the tool cabinet.
Further the closest prior art DE102011107060A1 discloses a connector for hollow section rods but which is not found to be substantially flat owing to its three-dimensional construction of appreciable thickness and hollow passages.  Additionally there is insufficient motivation such that one of ordinary skill in the art would have found it obvious to modify known brackets with 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784